DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, regarding claim 1, claim 1 lines 17-18 state, “wherein the information is associated with a processing capability of the memory system”. However, lines 2-3 of claim 1 cite “a first memory array of a memory system configured for storing information exchanged with a host system coupled with the memory system” and lines 15-17 state “write, based at least in part on receiving the command associated with entering the reduced power mode, information from the second memory array to the third memory array”. Therefore, it is unclear whether “the information” in lines 17-18 is the information stored in the first memory array of lines 2-3 or the information from the second memory array in lines 15-17. For the purposes of examination the Examiner is interpreting “the information” of lines 17-18 to refer to the information from the second memory array as claimed in lines 15-17. Claims 2-3, 5-12 and 26 inherit the rejection of claim 1 above.
Regarding independent claims 13 and 25, claims 13 and 25 recite substantially similar limitations as claim 1 and are therefore rejected under the same rationale. Claims 14-15 and 17-24 inherit the rejection of claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13-15, 17-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PGPUB No US 2018/0150128 A1)(hereafter referred to as Yang) in view of Alcorn et al. (US PGPUB No US 2020/0233474 A1)(hereafter referred to as Alcorn) in view of Zettsu et al. (US PGPUB No US 2016/0259589 A1)(hereafter referred to as Zettsu).
Regarding Claim 1, Yang discloses:
An apparatus, comprising: 2a first memory array of a memory system (External memory 14 comprising NAND memory of electronic device 10 (memory system) [0037][Fig 1]), 4a second memory array of the memory system associated with a first storage architecture (Volatile memory 12 configured as DRAM (first storage architecture) of electronic device 10 [0036][Fig 1]), 5a third memory array of the memory system associated with a second storage architecture (Non-volatile memory 13 configured as a phase change memory/PCM (second storage architecture) of electronic device 10 [0036][Fig 1]), and 6a controller of the memory system (first processor 11 of electronic device 10 [Fig 1]) coupled with the first memory array, the second memory array, 7and the third memory array (First processor is coupled to the External memory, volatile memory and non-volatile memory [Fig 1]), wherein the controller is configured to cause the apparatus to: 8receive, from the host system, a command associated with entering a reduced power mode of the memory system (First processor receives a request from an input unit of entering the second working mode [0043] Second working mode is utilized to reduce the power consumption of the electronic device [0028]); 9write, based at least in part on receiving the command associated with 10entering the reduced power mode, information from the second memory array to the 11third memory array (In response to receiving the command to enter the second working mode, the non-volatile memory (third memory array) is enabled and the non-system data in the volatile memory (second memory array) is moved to the non-volatile memory [0039]); and 12enter the reduced power mode of the memory system after writing the information to the third 13memory array (“After the movement of the non-system data is completed, the volatile memory is disabled, and the first operating system is run in the non-volatile memory, so that the electronic device enters the second working mode” [0039]).
Yang does not explicitly disclose:
a first memory array of a memory system configured for storing information exchanged with a host 3system coupled with the memory system; receive, from the host system, a command and wherein the information is associated with a 2processing capability of the memory system
However Alcorn discloses:
a first memory array of a memory system configured for storing information exchanged with a host 3system coupled with the memory system; receive, from the host system, a command (Alcorn discloses a host system connected to a storage system that exchanges information/commands with the storage system [0006]) and wherein the information is associated with a 2processing capability of the memory system (Alcorn discloses moving cache data, including user data, metadata and flash translation tables, (cache information/information associated with a processing capability of the memory system) from volatile memory to non-volatile memory when entering a reduced power mode. [0007][0021]).
The disclosures by Yang and Alcorn are analogous because they are in the same field of endeavor of power in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Alcorn before them, to modify the teachings of Yang to include the teaching of Alcorn as both Yang and Alcorn disclose storing data. Therefore it is applying a known technique (communicating with a host system for data to be stored) to a known device (electronic device as disclosed by Yang) ready for improvement to yield predictable results (Storing data responsive to a request from a host system). MPEP 2143. Additionally, Alcon discloses that moving cache data from the volatile to nonvolatile memory improves the integrity of the system by preventing loss/corruption of the data when the system powers down. Alcorn: [0008]
While Yang discloses receiving a command from an input unit to enter a reduced power mode of a memory system, Yang in view of Alcorn does not explicitly disclose:
receive, from the host system, a command associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system
However Zettsu discloses
receive, from the host system, a command associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system (Zettsu discloses a host system that sends a STANDBY IMMEDIATE command to a memory system to place the memory system in a standby mode [0031-0032])
The disclosures by Yang, Zettsu and Alcorn are analogous because they are in the same field of endeavor of power in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Zettsu and Alcorn before them, to modify the teachings of Yang and Alcorn to include the teaching of Zettsu as both Yang and Zettsu disclose sending a command to place a memory system into a reduced power mode. Therefore it is a mere substitution of one type of command (Standby command as taught by Zettsu) for another type of command (command to enter reduced power mode as taught by Yang) to obtain predictable results (conserving power in a memory system by utilizing a standby command to place a memory system into a reduced power mode). MPEP 2143. 

Regarding Claim 2, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein the controller is further configured 2to cause the apparatus to: 3exit the reduced power mode (Yang: Processor receives a request to enter the first mode (i.e. exiting the second/reduced power mode) [0040][0043]); and 4write, based at least in part on exiting the reduced power mode, the 5information from the third memory array to the second memory array (Yang: In response to detecting that the device should enter the first mode, the volatile memory is enabled, and non-system data in the non-volatile memory (third memory array) is moved to the volatile memory (second memory array) [0040]).  

Regarding Claim 3, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 2 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein the controller is further configured 2to cause the apparatus to: 3receive, from the host system, a command associated with exiting the reduced power mode (Yang: Processor receives a request from the input unit to enter the first mode (i.e. exiting the second/reduced power mode) [0040][0043])(Alcorn discloses a host system exchanging information and commands with a memory system [0006]); and 4exit the reduced power mode based at least in part on receiving the command 5associated with exiting the reduced power mode (Yang: In response to detecting that the device should enter the first mode based on the received request, the volatile memory is enabled, and non-system data in the non-volatile memory (third memory array) is moved to the volatile memory (second memory array) and the device enters the first working mode [0040][0043).  

Regarding Claim 5, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein the information comprises tightly- 2 coupled memory (TCM) information, inter-process communication (IPC) information, redundant array information, cache information, a firmware mapping table, or a combination 4thereof (Alcorn discloses moving cache data, including user data, metadata and flash translation tables, (cache information) from volatile memory to non-volatile memory when entering a reduced power mode. [0007][0021]).  

Regarding Claim 6, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein, to enter the reduced power mode, 2the controller is configured to cause the apparatus to: 3enter a power mode that reduces a power consumption associated with 4operating the second memory array (Yang: “After the movement of the non-system data is completed, the volatile memory is disabled, and the first operating system is run in the non-volatile memory, so that the electronic device enters the second working mode” [0039] As the volatile memory is disabled the power consumption associated with operating the volatile memory/second memory array is reduced.).  

Regarding Claim 7, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein, to enter the reduced power mode, 2the controller is configured to cause the apparatus to: 3remove power from the first memory array, the second memory array, and the 4third memory array (Alcorn discloses that when entering a reduced power mode the entire power supply to the host system is shut off, thereby shutting off power to all the memory arrays [0022]).
The disclosures by Yang and Alcorn are analogous because they are in the same field of endeavor of power in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Alcorn before them, to modify the teachings of Yang to include the teaching of Alcorn as both Yang and Alcorn disclose entering into low power modes. Therefore it is applying a known technique (disconnecting power to the storage arrays) to a known device (electronic device as disclosed by Yang) ready for improvement to yield predictable results (Conserving power in a system by disconnecting the storage arrays). MPEP 2143
Regarding Claim 8, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein the second memory array is 2associated with a first degree of volatility (Yang: Volatile memory 12 configured as DRAM (first storage architecture) [0036][Fig 1]), and the third memory array is associated with a 3second degree of volatility that is less than the first degree of volatility (Yang: Non-volatile memory 13 configured as a phase change memory/PCM (second storage architecture). As the third memory array is non-volatile and the second memory array is volatile the third memory array is associated with a degree of volatility that is less than the degree of volatility of the second memory array. [0036][Fig 1]).  

Regarding Claim 9, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein the first memory array is associated 2with a third storage architecture (Yang: External memory 14 comprising NAND memory (third storage architecture) [0037][Fig 1]).  

Regarding Claim 13, Yang discloses:
A non-transitory computer-readable medium storing code comprising 2instructions which (Computer readable storage medium comprising code [0065]), when executed by a processor of an electronic device, cause the electronic 3device to: 4receive, at a memory system including a first memory array of the memory system (External memory 14 comprising NAND memory of electronic device 10 (memory system) [0037][Fig 1]), a command from the host system associated with entering a 6reduced power mode of the memory system (First processor receives a request from an input unit of entering the second working mode [0043] Second working mode is utilized to reduce the power consumption of the electronic device [0028]); 7write, based at least in part on receiving the command associated with entering 8the reduced power mode, information from a second memory array of the memory system (Volatile memory 12 configured as DRAM [0036][Fig 1]) to 9a third memory array (Non-volatile memory 13 configured as a phase change memory/PCM [0036][Fig 1]) of the memory system (In response to receiving the command to enter the second working mode, the non-volatile memory (third memory array) is enabled and the non-system data in the volatile memory (second memory array) is moved to the non-volatile memory [0039]); and 10enter the reduced power mode of the memory system after writing the information to the third 11memory array (“After the movement of the non-system data is completed, the volatile memory is disabled, and the first operating system is run in the non-volatile memory, so that the electronic device enters the second working mode” [0039]).
Yang does not explicitly disclose:
a first memory array of the memory system configured for storing information exchanged with a host 3system; receive…, a command from the host system and wherein the information is associated with a 2processing capability of the memory system
However Alcorn discloses:
a first memory array of the memory system configured for storing information exchanged with a host 3system; receive…, a command from the host system (Alcorn discloses a host system connected to a storage system that exchanges information/commands with the storage system [0006]) and wherein the information is associated with a 2processing capability of the memory system (Alcorn discloses moving cache data, including user data, metadata and flash translation tables, (cache information/information associated with a processing capability of the apparatus) from volatile memory to non-volatile memory when entering a reduced power mode. [0007][0021]).
The disclosures by Yang and Alcorn are analogous because they are in the same field of endeavor of power in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Alcorn before them, to modify the teachings of Yang to include the teaching of Alcorn as both Yang and Alcorn disclose storing data. Therefor it is applying a known technique (communicating with a host system for data to be stored) to a known device (electronic device as disclosed by Yang) ready for improvement to yield predictable results (Storing data responsive to a request from a host system). MPEP 2143 Additionally, Alcon discloses that moving cache data from the volatile to nonvolatile memory improves the integrity of the system by preventing loss/corruption of the data when the system powers down. Alcorn: [0008]
While Yang discloses receiving a command from an input unit to enter a reduced power mode of a memory system, Yang in view of Alcorn does not explicitly disclose:
receive, at a memory system…, a command from the host system associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system
However Zettsu discloses:
receive, at a memory system…, a command from the host system associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system (Zettsu discloses a host system that sends a STANDBY IMMEDIATE command to a memory system to place the memory system in a standby mode [0031-0032])
The disclosures by Yang, Zettsu and Alcorn are analogous because they are in the same field of endeavor of power in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Zettsu and Alcorn before them, to modify the teachings of Yang and Alcorn to include the teaching of Zettsu as both Yang and Zettsu disclose sending a command to place a memory system into a reduced power mode. Therefore it is a mere substitution of one type of command (Standby command as taught by Zettsu) for another type of command (command to enter reduced power mode as taught by Yang) to obtain predictable results (conserving power in a memory system by utilizing a standby command to place a memory system into a reduced power mode). MPEP 2143. 

Regarding Claim 14, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein 2the instructions, when executed by the processor of the electronic device, further cause the 3electronic device to: 3exit the reduced power mode (Yang: Processor receives a request to enter the first mode (i.e. exiting the second/reduced power mode) [0040][0043]); and 4write, based at least in part on exiting the reduced power mode, the 5information from the third memory array to the second memory array (Yang: In response to detecting that the device should enter the first mode, the volatile memory is enabled, and non-system data in the non-volatile memory (third memory array) is moved to the volatile memory (second memory array) [0040]).  
Regarding Claim 15, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 14 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein 2the instructions, when executed by the processor of the electronic device, further cause the 3electronic device to: 3receive, at the memory system, a command from the host system associated with exiting the reduced power mode (Yang: Processor receives a request from an input unit to enter the first mode (i.e. exiting the second/reduced power mode) [0040][0043]) (Alcorn discloses a host system exchanging information and commands with a memory system [0006]); wherein exiting the reduced power mode is based at least in part on 6receiving the command associated with exiting the reduced power mode (Yang: In response to detecting that the device should enter the first mode based on the received request, the volatile memory is enabled, and non-system data in the non-volatile memory (third memory array) is moved to the volatile memory (second memory array) and the device enters the first working mode [0040][0043).  

Regarding Claim 17, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein the information comprises tightly-coupled memory (TCM) information, inter-process communication (IPC) information, redundant array information, cache information, a firmware mapping table, or a combination 4thereof (Alcorn discloses moving cache data, including user data, metadata and flash translation tables, (cache information) from volatile memory to non-volatile memory when entering a reduced power mode. [0007][0021]).  

Regarding Claim 18, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein 2the instructions to enter the reduced power mode, when executed by the processor of the 3electronic device, cause the electronic device to: 4enter a power mode that reduces a power consumption associated with 5operating the second memory array (Yang: “After the movement of the non-system data is completed, the volatile memory is disabled, and the first operating system is run in the non-volatile memory, so that the electronic device enters the second working mode” [0039] As the volatile memory is disabled the power consumption associated with operating the volatile memory/second memory array is reduced.).  

Regarding Claim 19, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein 2the instructions to enter the reduced power mode, when executed by the processor of the 3electronic device, cause the electronic device to: 3remove power from the first memory array, the second memory array, and the 4third memory array (Alcorn discloses that when entering a reduced power mode the entire power supply to the host system is shut off, thereby shutting off power to all the memory arrays [0022]).
The disclosures by Yang and Alcorn are analogous because they are in the same field of endeavor of power in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Alcorn before them, to modify the teachings of Yang to include the teaching of Alcorn as both Yang and Alcorn disclose entering into low power modes. Therefore it is applying a known technique (disconnecting power to the storage arrays) to a known device (electronic device as disclosed by Yang) ready for improvement to yield predictable results (Conserving power in a system by disconnecting the storage arrays). MPEP 2143

Regarding Claim 20, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein the second memory array is 2associated with a first degree of volatility (Yang: Volatile memory 12 configured as DRAM (first storage architecture) [0036][Fig 1]), and the third memory array is associated with a 3second degree of volatility that is less than the first degree of volatility (Yang: Non-volatile memory 13 configured as a phase change memory/PCM (second storage architecture). As the third memory array is non-volatile and the second memory array is volatile the third memory array is associated with a degree of volatility that is less than the degree of volatility of the second memory array. [0036][Fig 1]).  

Regarding Claim 21, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein 2the first memory array is associated with a first storage architecture (Yang: External memory 14 comprising NAND memory (first storage architecture) [0037][Fig 1]), and the third memory 3array is associated with a second storage architecture (Yang: Non-volatile memory 13 configured as a phase change memory/PCM (second storage architecture). [0036][Fig 1]). 

Regarding Claim 25, Yang discloses:
A method comprising: 2receiving, at a memory system including a first memory array of the memory system (External memory 14 comprising NAND memory of electronic device 10 (memory system)  [0037][Fig 1]), a command from the host system associated with entering a 4reduced power mode of the memory system (First processor receives a request from an input unit of entering the second working mode [0043] Second working mode is utilized to reduce the power consumption of the computing device [0028]); 5writing, based at least in part on receiving the command associated with 6entering the reduced power mode, information from a second memory array of the memory 7system (Volatile memory 12 configured as DRAM [0036][Fig 1]) to a third memory array (Non-volatile memory 13 configured as a phase change memory/PCM [0036][Fig 1]) of the memory system (In response to receiving the command to enter the second working mode, the non-volatile memory (third memory array) is enabled and the non-system data in the volatile memory (second memory array) is moved to the non-volatile memory [0039]); and 8entering the reduced power mode of the memory system after writing the information to the third memory array (“After the movement of the non-system data is completed, the volatile memory is disabled, and the first operating system is run in the non-volatile memory, so that the electronic device enters the second working mode” [0039]).
Yang does not explicitly disclose:
a first memory array of the memory system configured for storing information exchanged with a host 3system; receiving…, a command from the host system and wherein the information is associated with a 2processing capability of the memory system
However Alcorn discloses:
a first memory array of the memory system configured for storing information exchanged with a host 3system; receiving…, a command from the host system (Alcorn discloses a host system connected to a storage system that exchanges information/commands with the storage system [0006]) and wherein the information is associated with a 2processing capability of the memory system (Alcorn discloses moving cache data, including user data, metadata and flash translation tables, (cache information/information associated with a processing capability of the apparatus) from volatile memory to non-volatile memory when entering a reduced power mode. [0007][0021]).
The disclosures by Yang and Alcorn are analogous because they are in the same field of endeavor of power in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang and Alcorn before them, to modify the teachings of Yang to include the teaching of Alcorn as both Yang and Alcorn disclose storing data. Therefor it is applying a known technique (communicating with a host system for data to be stored) to a known device (electronic device as disclosed by Yang) ready for improvement to yield predictable results (Storing data responsive to a request from a host system). MPEP 2143 Additionally, Alcon discloses that moving cache data from the volatile to nonvolatile memory improves the integrity of the system by preventing loss/corruption of the data when the system powers down. Alcorn: [0008]
While Yang discloses receiving a command from an input unit to enter a reduced power mode of a memory system, Yang in view of Alcorn does not explicitly disclose:
receiving, at a memory system…, a command from the host system associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system
However Zettsu discloses:
receiving, at a memory system…, a command from the host system associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system (Zettsu discloses a host system that sends a STANDBY IMMEDIATE command to a memory system to place the memory system in a standby mode [0031-0032])
The disclosures by Yang, Zettsu and Alcorn are analogous because they are in the same field of endeavor of power in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Zettsu and Alcorn before them, to modify the teachings of Yang and Alcorn to include the teaching of Zettsu as both Yang and Zettsu disclose sending a command to place a memory system into a reduced power mode. Therefore it is a mere substitution of one type of command (Standby command as taught by Zettsu) for another type of command (command to enter reduced power mode as taught by Yang) to obtain predictable results (conserving power in a memory system by utilizing a standby command to place a memory system into a reduced power mode). MPEP 2143. 

Regarding Claim 26, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein the information comprises memory system information (Alcorn discloses moving cache data, including user data, metadata and flash translation tables, (cache/memory system information) from volatile memory to non-volatile memory when entering a reduced power mode. [0007][0021]).  

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Alcorn in view of Zettsu and further in view of Trika et al. (US PGPUB No US 2019/0303284 A1)(hereafter referred to as Trika).
Regarding Claim 10, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu does not appear to explicitly disclose:
wherein the first memory array is associated 2with a first rewrite or erasure granularity, and the third memory array is associated with a 3second rewrite or erasure granularity that is smaller than the first rewrite or erasure 4granularity 
However Trika discloses:
wherein the first memory array is associated 2with a first rewrite or erasure granularity, and the third memory array is associated with a 3second rewrite or erasure granularity that is smaller than the first rewrite or erasure 4granularity (Trika discloses utilizing a NAND memory (first memory array) and a PCM memory (third memory array) wherein the PCM memory is a small-granularity media and the NAND memory is a large-granularity media [0037-0038]).
The disclosures by Yang, Trika, Zettsu and Alcorn are analogous because they are in the same field of endeavor of data storage in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Trika, Zettsu and Alcorn before them, to modify the teachings of Yang, Zettsu and Alcorn to include the teaching of Trika as Trika discloses that utilizing small, fast memories for initial writes improves the efficiency of the storage system by decreasing the latency for data writes. Trika: [0038]

Regarding Claim 11, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu does not appear to explicitly disclose:
wherein the first memory array is associated 2with a first access latency, and the third memory array is associated with a second access 3latency that is shorter than the first access latency  
However Trika discloses:
wherein the first memory array is associated 2with a first access latency, and the third memory array is associated with a second access 3latency that is shorter than the first access latency (Trika discloses that writing data to the PCM (third memory array), which is a small-granularity fast memory, results in significant latency improvements over writing to the NAND memory (first memory array). Therefore the latency to the PCM memory is shorter than the latency to the NAND memory [0037]).
The disclosures by Yang, Trika, Zettsu and Alcorn are analogous because they are in the same field of endeavor of data storage in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Trika, Zettsu and Alcorn before them, to modify the teachings of Yang, Zettsu and Alcorn to include the teaching of Trika as Trika discloses that utilizing small, fast memories for initial writes improves the efficiency of the storage system by decreasing the latency for data writes. Trika: [0038]

Regarding Claim 12, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 1 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein: 2the first memory array comprises a plurality of NAND memory cells (Yang: External memory 14 comprising NAND memory [0037][Fig 1]); and 5the third memory array comprises a plurality of chalcogenide memory cells (Yang: Non-volatile memory 13 configured as a phase change memory/PCM (second storage architecture) [0036][Fig 1] Phase change memory comprises chalcogenide memory cells).
Yang in view of Alcorn in view of Zettsu does not appear to explicitly disclose:
the second memory array comprises a plurality of static random access 4memory (SRAM) cells 
However Trika discloses:
the second memory array comprises a plurality of static random access 4memory (SRAM) cells (Trika discloses utilizing small granularity media such as SRAM [0037])
The disclosures by Yang, Trika, Zettsu and Alcorn are analogous because they are in the same field of endeavor of data storage in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Trika, Zettsu and Alcorn before them, to modify the teachings of Yang, Zettsu and Alcorn to include the teaching of Trika as Trika as both Yang and Trika disclose a volatile memory array. Therefore it is a simple substitution of one type of volatile memory (SRAM as taught by Trika) for another (DRAM as taught by Yang) ready for improvement to yield predictable results (Storing data in a fast volatile memory). MPEP 2143.

Regarding Claim 22, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu does not appear to explicitly disclose:
wherein 2the first memory array is associated with a first rewrite or erasure granularity, and the third 3memory array is associated with a second rewrite or erasure granularity that is smaller than 4the first rewrite or erasure granularity 
However Trika discloses:
wherein the first memory array is associated 2with a first rewrite or erasure granularity, and the third memory array is associated with a 3second rewrite or erasure granularity that is smaller than the first rewrite or erasure 4granularity (Trika discloses utilizing a NAND memory (first memory array) and a PCM memory (third memory array) wherein the PCM memory is a small-granularity media and the NAND memory is a large-granularity media [0037-0038]).
The disclosures by Yang, Trika, Zettsu and Alcorn are analogous because they are in the same field of endeavor of data storage in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Trika, Zettsu and Alcorn before them, to modify the teachings of Yang, Zettsu and Alcorn to include the teaching of Trika as Trika discloses that utilizing small, fast memories for initial writes improves the efficiency of the storage system by decreasing the latency for data writes. Trika: [0038]

Regarding Claim 23, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu does not appear to explicitly disclose:
wherein 2the first memory array is associated with a first access latency, and the third memory array is 3associated with a second access latency that is shorter than the first access latency  
However Trika discloses:
wherein the first memory array is associated 2with a first access latency, and the third memory array is associated with a second access 3latency that is shorter than the first access latency  (Trika discloses that writing data to the PCM (third memory array), which is a small-granularity fast memory, results in significant latency improvements over writing to the NAND memory (first memory array). Therefore the latency to the PCM memory is shorter than the latency to the NAND memory [0037]).
The disclosures by Yang, Trika, Zettsu and Alcorn are analogous because they are in the same field of endeavor of data storage in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Trika, Zettsu and Alcorn before them, to modify the teachings of Yang, Zettsu and Alcorn to include the teaching of Trika as Trika discloses that utilizing small, fast memories for initial writes improves the efficiency of the storage system by decreasing the latency for data writes. Trika: [0038]
Regarding Claim 24, Yang in view of Alcorn in view of Zettsu discloses all of the elements of claim 13 as shown above. 
Yang in view of Alcorn in view of Zettsu also discloses:
wherein: 2the first memory array comprises a plurality of NAND memory cells (Yang: External memory 14 comprising NAND memory [0037][Fig 1]); and 5the third memory array comprises a plurality of chalcogenide memory cells (Yang: Non-volatile memory 13 configured as a phase change memory/PCM (second storage architecture) [0036][Fig 1] Phase change memory comprised chalcogenide memory cells).
Yang in view of Alcorn in view of Zettsu does not appear to explicitly disclose:
the second memory array comprises a plurality of static random access 4memory (SRAM) cells 
However Trika discloses:
the second memory array comprises a plurality of static random access 4memory (SRAM) cells (Trika discloses utilizing small granularity media such as SRAM [0037])
The disclosures by Yang, Trika, Zettsu and Alcorn are analogous because they are in the same field of endeavor of data storage in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Yang, Trika, Zettsu and Alcorn before them, to modify the teachings of Yang, Zettsu and Alcorn to include the teaching of Trika as Trika as both Yang and Trika disclose a volatile memory array. Therefore it is a simple substitution of one type of volatile memory (SRAM as taught by Trika) for another (DRAM as taught by Yang) ready for improvement to yield predictable results (Storing data in a fast volatile memory). MPEP 2143.

Response to Arguments
The claim objection to claim 25 has been withdrawn in light of the instant amendment to claim 25. 
On Pages 9-11, the Applicant argues:
“Without conceding the merits of the rejection of independent claims 1, 13, and 25 under 35 U.S.C. § 103-and solely to expedite prosecution-Applicant has amended independent claims 1, 13, and 25. For example, independent claim 1 has been amended to recite, in part, that the controller is configured to cause the apparatus to "receive, from the host system, a command associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system." Independent claims 13 and 25 have been amended to include some similar features. Yang and Alcorn-individually or in any combination-do not teach or suggest all of the features of amended independent claims 1, 13, and 25. 
Yang is generally directed to a system where a first operating system may be run in a 
non-volatile memory and a second operating system may be run in a volatile memory. See Yang, Abstract. At the portions cited by the Office Action, Yang states that "[w]hen the first processor 11 detects that the electronic device 10 reaches a preset condition for entering the second working mode, the non-volatile memory 13 is enabled, and non-system data in the volatile memory 12 is moved to the non-volatile memory 13." Yang   [0039] (emphasis added). Yang also states that "the condition for entering the second working mode may be that the first processor 11 receives a request of entering the second working mode that is generated by an input unit (not shown) in response to an operation of a user," such that "the user may manually set the electronic device to the second working mode. Id.   [0043] (emphasis added). Thus, the cited portions of Yang discuss a processor detecting a preset condition or a manual setting by a user for entering a working mode where non-system data in volatile memory is moved to non- volatile memory. 
Yang, however, does not teach or suggest "a host system coupled with the memory 
system," or "a first memory array of [the] memory system configured for storing information exchanged with [the] host system," as recited in amended independent claim 1. Nor do Yang's preset condition or manual setting by a user teach or suggest a controller of such a memory system that is configured to "receive, from the host system, a command associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system," as recited in amended independent claim 1. 
Alcorn does not overcome the deficiencies of Yang. Alcorn is generally directed to a 
system "for preserving data in a solid state drive in the event of an unclean shutdown of the host computing system." Alcorn, Abstract (emphasis added). Alcorn discusses a solid state drive 100 and a host computing system 120 with reference to FIG. 1, where the solid state drive 100 includes a controller 102, a non-volatile memory 106, which may include high-capacity non- volatile memory such as an array of NAND-based flash memory banks, and volatile memory 104, such as a DRAM cache. See id.   [0009]-[0012]. However, the solid state drive 100 of Alcorn, or any portion thereof, also does not teach or suggest a controller of any memory system configured to cause an apparatus to "receive, from the host system, a command associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system," as recited in amended independent claim 1. 
According to Alcorn, "the controller 102 may ... detect and react to signals from the host computing system 120 that impose a delay during an unclean shutdown of the host computing system 120," where such an unclean shutdown "initiates a power down of the host computing system." Id.   [0013] and [0017] (emphasis added). But indications of a power down of the host computing system are not the same as "a command associated with entering a reduced power 
mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system," as recited in amended independent claim 1. Indeed, according to the techniques of Alcorn, in response to the expiration of an associated timer, "the micro-controller 118 either asserts or de-asserts a second signal," where "the assertion or dc-assertion of the second signal causes a power supply of the host computing system 120 to remove power from the host computing system 120." Id.   [0022] (emphasis added). But these features of Alcorn also do not teach or suggest "a command associated with entering a reduced power mode of the memory system," as recited in amended independent claim 1. Rather, for at least the reason that Alcorn equates the unclean shutdown with "impending power loss to the host computing system and SSD," (Id.   [0008]), Alcorn is directed to techniques where power is removed from the solid state drive 100 entirely. But the removal of power from the solid state drive 100 of Alcorn also does not teach or suggest "a command associated with entering a reduced power mode of the memory system," as recited in amended independent claim 1. 
Therefore, for at least these reasons, Alcorn also does not teach or suggest a controller of any memory system configured to cause an apparatus to "receive, from the host system, a command associated with entering a reduced power mode of the memory system, wherein the reduced power mode comprises at least one of an idle mode of the memory system or a standby mode of the memory system," as recited in amended independent claim 1. 
Moreover, neither Yang nor Alcorn teach or suggest a controller of any memory system configured to cause an apparatus to "write, based at least in part on receiving the command [from the host device] associated with entering the reduced power mode [of the memory system], information from the second memory array to the third memory array, wherein the information is associated with a processing capability of the memory system," as recited in amended independent claim 1. 
Trika does not overcome the deficiencies of Yang and Alcorn, nor does the Office Action suggest otherwise. Accordingly, amended independent claim 1 is allowable over any combination of Yang, Alcorn, and Trika. Independent claims 13 and 25 include features similar to those of independent claim 1 and are likewise allowable for at least similar reasons. 
Accordingly, Applicant requests that the rejection of independent claims 1, 13, and 25 under 35 U.S.C. § 103 be withdrawn.”

Regarding the Applicant’s argument that Yang and Alcorn fail to disclose elements of the newly amended independent claims, the Examiner respectfully disagrees and notes the current 103 rejection of the independent claim in light of newly added prior art Zettsu above. 
Specifically, the Examiner respectfully notes that the Applicant appears to be arguing each reference individually and therefore the Examiner points to the 103 combination as a whole of the newly amended independent claim. Alcorn discloses utilizing a host system to send information associated with a processing capability of a memory device as well as commands to a memory system. Yang discloses receiving a command from an input unit that places a memory system in a reduced power mode, wherein the reduced power mode writes data from a second memory array to a third memory array, but does not explicitly disclose that the reduced power mode is one of an idle mode or a standby mode. Newly added reference Zettsu discloses a host system sending a standby command to place a memory system in a standby mode. Therefore the 103 combination teaches the newly amended independent claim.

On Pages 12-13, the Applicant argues:
“Without conceding the merits of the rejection of dependent claims 3 and 15 under 35 
U.S.C. § 103-and solely to expedite prosecution-Applicant has amended independent claims 3 and 15. For example, dependent claim 3 has been amended to recite, in part, that the controller is configured to cause the apparatus to "receive,from the host system, a command associated with exiting the reduced power mode; and exit the reduced power mode based at least in part on receiving the command associated with exiting the reduced power mode." Yang and Alcorn- individually or in any combination-also do not teach or suggest all of the features of amended dependent claims 3 and 15. 
In the rejection of original dependent claim 3, the Office Action also alleges that Yang discloses features relevant to receiving a command associated with exiting a reduced power mode. See Office Action, p. 6. However, for at least the reasons set forth above regarding the features of amended independent claims 1, Yang does not teach or suggest "a host system coupled with the memory system," or "a first memory array of [the] memory system configured for storing information exchanged with [thel host system," as recited in amended independent claim 1. Moreover, Yang's preset condition or manual setting by a user also do not teach or suggest a controller of such a memory system that is configured to "receive,from the host system, a command associated with exiting the reduced power mode; and exit the reduced power mode based at least in part on receiving the command associated with exiting the reduced power mode," as recited in amended dependent claim 3. 
Therefore, for at least these reasons, Yang does not teach or suggest a controller that is configured to cause an apparatus to "receive,from the host system, a command associated with exiting the reduced power mode; and exit the reduced power mode based at least in part on receiving the command associated with exiting the reduced power mode," as recited in amended dependent claim 3. Neither Alcorn nor Trika not overcome the deficiencies of Yang, nor does the Office Action suggest otherwise. Amended dependent claim 3 is therefore allowable over any combination of Yang, Alcorn, and Trika. Dependent claim 15 includes features similar to those of amended dependent claim 3 and is likewise allowable for at least similar reasons. 
Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 3 and 15 under 35 U.S.C. § 103 be withdrawn.”

Regarding the Applicant’s argument that claims 3 and 15 are not disclosed by the prior art of record, the Examiner respectfully disagrees.
Specifically, the Examiner respectfully notes the 103 combination as a whole. Yang discloses receiving a command from an input unit that places a memory system into a first mode (i.e. exiting the reduced power mode) but does not explicitly disclose that the input unit is a host system. Alcorn discloses utilizing a host system to send information/commands to a memory system. Therefore the 103 combination discloses a host system sending a command that exits the reduced power mode.

On Page 13, the Applicant argues:
“Dependent claims 2, 3, 5-12, 14, 15, 17-24, and 26 each depend from one of independent claims 1, 13, and 25, and are therefore allowable for at least the same reasons that independent claims 1, 13, and 25 are allowable. Dependent claims 2, 3, 5-12, 14, 15, 17-24, and 26 also each recite allowable features that are not taught or suggested in any reference or combination of references. 
Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2, 3, 5-12, 14, 15, 17-24, and 26 under 35 U.S.C. § 103 be withdrawn.”

Regarding the Applicant’s argument that the dependent claims are allowable at least due to their dependencies on the independent claim, the Examiner respectfully disagrees and notes the instant rejection of the independent claims and response to arguments above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183